Citation Nr: 0426888	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for back disability, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Wichita, Kansas Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in October 2000 when it was remanded for additional 
development.


REMAND

The veteran essentially contends that his current back 
disorder is a result of wearing parachutes as a flight 
instructor during service.  In the alternative, he maintains 
that his back disability is a consequence of gait problems 
resulting from his service-connected paralysis of the left 
external popliteal nerve (common peroneal) with left below-
the-knee amputation.

In the October 2000 Remand, the RO was directed, in part, to 
undertake appropriate development to obtain all outstanding, 
pertinent treatment records.  Thereafter, the RO was to 
obtain a VA medial opinion as to the etiology of any 
currently present back disability.  The examiner was to 
provide an opinion as to whether it is at least as likely as 
not that any currently present back disability is 
etiologically related to service or was caused or chronically 
worsened by service-connected disability.  The examiner was 
to set forth the complete rationale for all opinions 
expressed and conclusions reached.  This development was not 
fully accomplished.

The veteran was afforded a VA examination in August 2003.  
The examiner noted the veteran's complaints of chronic low 
back pain, stiffness and weakness.  X-rays revealed mild 
degenerative changes of the lumbar spine.  However, the 
examiner did not provide the requested etiology opinion.  
Therefore, the VA examination report is not adequate for 
adjudication purposes.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the October 2000 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

The Board also notes that in April 2003, the RO attempted to 
comply with the notification requirements of the VCAA.  
However, the notification is defective because the veteran 
was not informed of the evidence necessary to substantiate 
his claim for secondary service connection (as distinguished 
from direct service connection).

Finally, the Board notes that in January 2001, the veteran 
provided a signed authorization and consent form in order for 
the RO to obtain his medical records from Dr. Bob Bonebrake.  
The RO has not yet requested these records, but did inform 
the veteran in April 2003 of the need for him to submit 
current authorization for the RO to obtain such records.  
While the case in remand status, the veteran will have an 
opportunity to either provide the pertinent records or 
current authorization to enable the RO to obtain the records 
on his behalf.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:   

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003) for the claim 
for service connection for back 
disability, to include on a secondary 
basis.  The letter should include notice 
that the veteran should submit any 
pertinent evidence in his possession and 
either provide any outstanding medical 
records supportive of his claim or 
provide the RO with the identifying 
information and any authorization 
necessary for the RO to obtain such 
records on his behalf.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain a copy of any 
pertinent VA treatment records for the 
period since May 1991.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present back disability.  All 
indicated studies should be performed. 

Based upon the examination results and a 
review of the claims files, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
currently present back disability is 
etiologically related to service or was 
caused or chronically worsened by the 
veteran's service-connected paralysis of 
the left external popliteal nerve (common 
peroneal) with left below-the-knee 
amputation.

The rational for all opinions expressed 
should be explained.  The claims files, 
including a copy of this remand, must be 
available to and reviewed by the 
examiner. 

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection on de novo basis, without 
regard to any prior decisions on this 
claim.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case that accurately reflects the 
reasons for the decision and contains a 
recitation of the applicable laws and 
regulations should be provided to the 
veteran and his representative.  They 
should be afforded the requisite 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


